Citation Nr: 0622430	
Decision Date: 07/28/06    Archive Date: 08/10/06

DOCKET NO.  04-43 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from December 1960 to February 
1964.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases, including 
non-Hodgkin's lymphoma, shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied. See 38 C.F.R. 
§ 3.309(e) (2002).

The appellant alleges that the veteran was exposed to Agent 
Orange during his service in Thailand.  The veteran's service 
personnel records show that he served in Thailand from August 
1962 to November 1962.  Further, the appellant has submitted 
Internet articles indicating that Agent Orange was tested in 
Thailand during the 1960s.

Furthermore, private medical records reveal that the veteran 
was diagnosed with and treated for mantle cell lymphoma, a 
form of non-Hodgkin's lymphoma; and that the veteran 
developed cardiomyopathy due to the chemotherapy treatment 
received for his mantle cell lymphoma.  The veteran died in 
December 2002.  The death certificate lists arteriosclerotic 
cardiovascular disease as the cause of death.  In an April 
2005 letter, the veteran's private physician attributed the 
veteran's death to the chemotherapy treatment.  

A review of the record reveals that no attempt has been made 
to verify whether the veteran was exposed to Agent Orange or 
any other herbicide during his service in Thailand.  On 
remand, attempts should be made to verify whether the veteran 
did indeed have exposure to Agent Orange or other herbicides 
during his active duty.

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to verify 
through official channels the 
use/spraying of Agent Orange (or other 
herbicide agent) where the veteran was 
stationed in Thailand.  All efforts 
undertaken should be documented in the 
claims file.

2.  After completion of the requested 
development, the RO should review the 
appellant's claim.  If the action taken 
remains adverse to the appellant in any 
way, she should be furnished an 
appropriate SSOC.  Thereafter, the case 
should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JAMES MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


